PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/987,031
Filing Date: 6 Aug 2020
Appellant(s): ELBAUM et al.



__________________
Saul Elbaum
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 18 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”     

The following ground(s) of rejection are applicable to the appealed claims.
Claims 23-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claims 23-27 and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Oayda, G., et al. (PGP No. US 2016/0117744 A1), in view of Walker, J., et al. (PGP No. US 2002/0178071 A1). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Oayda in view of Walker and Townsend, K., et al. (PGP No. US 2010/0063891 A1). 

(2) Response to Argument

Regarding the 101 rejection: 
On page 13 of the Brief, Appellant argues that “This invention is a practical idea—not an abstract idea.” Appellant further argues that “The invention is a practical idea since it enables 
As stated in the rejection mailed on 18 May 2021, the claims were analyzed under the 2019 Patent Eligibility Guidance (2019 PEG), and under revised Step 2A, Prong 1, the claims were determined to recite an abstract idea of finding an item for sale. The claims recite limitations that are directed to an abstract idea regardless of the feature of the internet that is recited in the claim. For example, the limitations reciting the activities of enabling a person to find an item for sale from a seller and to acquire that item at a lower price from the seller via a walk-in store, finding an item for sale from a seller, viewing a walk-in store to see if the item is available for sale via the walk-in store despite the item not being stocked in the walk-in store, buying the item from the walk-in store of the walk-in store, enabling the walk-in store to retina a portion of the payment…, enabling the seller to identify the walk-in store from which that payment was received, and enabling the seller of the item to ship the item are identified as an abstract idea, in this case, finding an item for sale. The abstract idea falls into the enumerated grouping of a certain method of organizing human activity. Certain methods of organizing human activity is used to describe concepts related to commercial interactions, such as sales activities or behaviors (see MPEP 2106.04(a)(2)(II)). In this case, the activities recited in the claims are concepts related to sales activities or behaviors. In particular, the steps of a person finding an item for sale from a seller and to acquire that item for sale at a lower price, viewing a store to see if the item is available, enabling the store to retain a portion of payment, identifying the store from which the payment was received and enabling the seller to ship an item that was purchased, would all be steps related to sales activities or behaviors. The Examiner acknowledges that the claims recite features that would enable retail stores to enhance their 

On page 14 of the Brief, Appellant argues that “In the event this invention is still considered an abstract idea, it would be patentable under Step 2A of the PTO Guidance because it is integrated into a practical application,” the Examiner respectfully disagrees.   
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 23 includes the additional elements of the internet and the website. The additional elements recited in the claims of the invention, considered individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer. For example, paragraph [0013] of the instant specification discloses “The invention provides customers who walk into the store with access to a store computer. The computer offers these items and services at prices lower than the prices offered by those sellers on the internet, and the computer enables the walk-in customers to make a purchase directly from the store via the store computer,” and further in items available for sale on internet website 12 and finds an item of interest.”
	Although the claims include the features of the internet and the website, the additional elements in this case, are recited in a conventional or generic manner and merely apply the abstract idea of finding an item for sale, to a generically recited computer. Further, the Examiner acknowledges the Appellant’s remarks found on page 14 of the Brief stating that “this invention results in: 1. ‘Enabling retail stores to compete with internet sellers,’ 2. ‘Enabling internet sellers to have products seen and sold in retail stores,’ 3. ‘Enabling retail stores to sell products without stocking products,’ 4. ‘Enabling sellers to make sales without expensive advertising,’ and 5. ‘Enabling retail stores to remain in business despite competition from the internet.’” Although these features of the claimed invention may provide an improvement for enabling retail stores to complete with internet sellers, improving ways for internet sellers to provide products seen in retail stores, improving the way that sellers make sales without expensive ads, and improvement in retail stores to remain in business, these improvements are not improvements that render a claim integrated into a practical application because they are not actual improvements to the technology or technical field. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. 
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology or technical field. The claims focus on improvements to the abstract idea of finding an item for sale. This is reflected in paragraphs [0007]-[0010] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as increasing profits for sellers, finding lowest prices on items for customers, and not having to file tax returns in every state that the items are sold in. Although the claims include computer technology such as the internet and the website, such elements are merely peripherally incorporated in order to implement the abstract idea.  Neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of finding an item for sale for a customer. The claimed process, while arguably resulting in improved sales for sellers and improvements for customers finding items, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve finding an item for sale for a customer, e.g. commercial process. The Examiner maintains that the claims do not recite additional elements that would be sufficient to integrate into a practical application and do not provide an improvement or technical solution to the technology or technical field and therefore maintains the 101 rejection. 

	
Regarding the 103 rejections: 
On page 16 of the Brief, Appellant states that “In Oayda, there is not a first price from a seller via the internet and a lower price from the seller via the walk-in store. There is only one price from the seller via the seller’s walk-in store or via the seller’s website,” and further states “According to subparagraph (a) of the claim, the customer first finds ‘an item for sale from a seller via the internet’ then, according to subparagraph (b), the customer views ‘the web-site of a walk-in store to see if the [same] item is also available on the website of the walk-in store despite the item not being stocked in the walk-in store.’” The Appellant also makes the remarks found on pages 21-22 of the Brief that “The wine in Oayda may be stocked in a different location, but the inventory of wine in that location is still the store’s inventory. In the Appellant’s invention, however, the inventory is not in the store…it is in the seller’s inventory.” The Examiner respectfully disagrees.  The Examiner acknowledges the Appellant’s remarks regarding the sequence of events, such as the customer first finds an item for sale and then the customer views the web-site of a walk-in store. However, the Examiner has examined the claims using the broadest reasonable interpretation (BRI) and when considering the language of the claims, Oayda does disclose the claim limitations.  First, Oayda discloses the language in the preamble of enabling a person to find an item for sale from a seller via the internet and to acquire that item at a lower price from the same seller via a walk-in store. For example, Oayda describes a retail store [i.e., a walk-in store] that sells multiple types of products and provides a customer within the store the ability to access an interactive kiosk that is connected to the internet [i.e., seller via the internet] that sells items from that retailer (Oayda, see: paragraphs [0029] and [0072]).  Further, Oayda discloses that the retailer may offer an automatic discount for the item and will be presented to the customer via a pop-up screen on the kiosk (Oayda, see: paragraph [0154]).  Next, the claim language of the step a) finding an item for sale from a seller via the internet was interpreted under BRI. Whether that person is already within the physical retail store or chooses to view the item for sale at a remote location on the internet is not specified in the claim language. Oayda does disclose the limitation. For example, paragraph [0072] of Oayda describes that a kiosk contains information of said products and paragraph [0073] further discloses that the information for the product of interest is displayed to the customer. The customer may choose one or more products to purchase from the kiosk while in the retail store.  Further, Oayda discloses step b) viewing the website of a walk-in store to see if the item is available for sale via the website of the walk-in store despite the item not being stocked in the walk-in store. Oayda describes that the kiosk displays the “customer interface [i.e., website of the walk-in store]” for the retail store that displays information of at least one item (Oayda, see: paragraphs [0067], [0074], [0091] and [0169]).  Paragraph [0124] of Oayda, also describes that a customer may want to purchase an item that is not stocked in the retail store. In this case, the customer may want to purchase a rare type of wine that the store does not keep stocked. The customer may then purchase that item from the kiosk within the store on the retailer’s website. The rare wine may be stored in a warehouse and can be dispatched to the customer from the warehouse (Oayda, see: paragraph [0124]). Further, in paragraph [0125] of Oayda, describes that other items are available for sale via the retailer’s website displayed on the kiosk that are not in stock in the retail store. Again, when considering the claim language under BRI, the claim does not specify exactly where the items are stored if not in-stock, just that they are not in-stock in the walk-in store. Therefore, the Examiner does maintain that Oayda discloses subparagraphs a and b of claim 23. 
	On page 16 of the Brief, the Appellant states that “there is no disclosure of retaining a portion of the payment and forwarding the balance of the payment to the seller because Oayda is the seller.” The Examiner respectfully disagrees.  Oayda does disclose the step d) enabling the walk-in store to retain a portion of the payment for profit, and to forward the balance of the payment to the seller. For example, Oayda describes that partial payment that is received from a purchase is provided to the retailer and allow a profit to be obtained, which is determined by the location of the kiosk (Oayda, see: paragraph [0124]).  Further, Oayda goes on to state that the money from payments made on the kiosk can be “fed back” or forwarded to the store owner (Oayda, see: paragraph [0125]). Considering that the preamble and claim states that the customer finds the item for sale on the internet and the item is from the same seller of a walk-in store, Oayda encompasses the limitation because Oayda is describing that the portion of the payment for profit is given to the retailer, which is the same seller as the online seller in this case. The Examiner then relied upon the reference of Walker to teach the feature of enabling the walk-in store to retain a portion of the payment for taxes, expenses, and to forward to the seller. For example, Walker describes that price of an item is adjusted based on tax (Walker, see: paragraph [0050]). Walker also describes that a seller is provided the difference between the first price and the “settlement price” (Walker, see: paragraph [0054]).  Therefore, the Examiner maintains that Oayda in view of Walker does disclose teach the limitation.  
	On page 17 of the Brief, the Appellant states that “In Oayda the retailer is paid after the product is delivered to the customer (paragraph [0034] of Oayda), while in Appellant’s invention the retailer is paid first, the retailer then retains some of the money for taxes, expenses or profits, and forwards the balance to the seller,” the Examiner respectfully disagrees.  The Examiner acknowledges the Appellant’s discrepancies with the reference. Under BRI, the claim limitation of f) enabling the seller to ship the item does not specifically say that the seller ships the item after the payment is received. However, the reference Oayda does disclose that the after the payment is made for the item.  The Examiner relied on this embodiment (paragraph [0109] of Oayda) specifically to encompass the limitation and did not rely on paragraph [0034] of the reference.  Therefore, the Examiner maintains that Oayda does disclose the limitation.  
	On page 17 of the Brief, the Appellant states that “Oayda does not identify the walk-in store because in Oayda the walk-in store and the payment store are the same store,” the Examiner respectfully disagrees.  When considering the claim language under the broadest reasonable interpretation (BRI), Oayda does disclose the limitation of e) enabling the seller to identify the walk-in store from which that payment was received. The reference of Oayda describes that part of the payment for the item is provided to the retailer for profit and determined by the location of the kiosk (Oayda, see: paragraph [0124]).  The portion of the payment that goes to the retailer is in fact the same seller as the online website, displayed to the customer on the kiosk. The claim states that a person finds an item for sale from a seller via the internet and to acquire that item at a lower price from the same seller via a walk-in store.  Oayda does encompass that the same seller is providing the item from the online website and does receive a portion of the payment for profit, determined by the location of the kiosk (i.e., the store that the kiosk is located in) (Oayda, see paragraph [0124]-[0125]).  Therefore, the Examiner maintains that Oayda does disclose the limitation of the claim.  
	Further, on page 18 of the Brief, the Appellant states that “the Oayda system is designed for use in the retail industry ‘where there is a requirement for an interaction between a customer and a salesperson’ (paragraph [0165] of Oayda),” “In Appellant’s invention, Oayda’s invention depends on a customer’s ability to ‘be guided by feedback from sales assistant who may be present’” and “Oayda relies on at least one other user to ‘interact with the customer and to assist in completion of the sale’”.  The Examiner acknowledges the Appellant’s remarks regarding the discrepancies between the reference of Oayda and the claimed invention. However, the claims in this case, do not specify whether a sales person is present or not present for an interaction to take place. The claims do not specify if there is any interaction or not any other interaction with a sales person or a sales assistant and therefore the concepts discussed by the Appellant have not been considered.  Therefore, the Examiner maintains that Oayda does disclose the claim limitations.  
	On page 18 of the Brief, the Appellant states that “Oayda’s invention is specifically directed to the ‘combination of a physical interactive retail kiosk, in association with a display of samples’” and “Appellant’s invention dispenses with such requirements because there are no samples or products to touch or feel since none are stocked in the walk-in store.” The Examiner acknowledges the Appellant’s remarks regarding the discrepancies between the reference and the claimed invention. However, the claims recite that b) viewing the website of a walk-in store to see if the item is available for sale via the website of the walk-in store despite the item not being stocked in the walk-in store, and under BRI, the claims do not include or exclude a sample product. Although Oayda does disclose in paragraph [0168] that there are product samples in the store that the customer may inspect, the sample is not the item that the customer would be purchasing, nor are the samples listed as for sale. While Oayda may disclose sample products, however, such disclosure is irrelevant to the rejection as the Examiner has not relied upon paragraph [0168] of Oayda regarding the feature of a sample product to encompass any claimed b) viewing the website of a walk-in store to see if the item is available for sale via the website of the walk-in store despite the item not being stocked in the walk-in store.  Therefore, the Examiner maintains that Oayda discloses the claim limitations and maintains the 103 rejection.
	On page 22 of the Brief, regarding the response to the advisory action mailed on 09 September 2021, the Appellant states that “Appellant disagrees since the claim states that the seller retains a portion of the payment for taxes. What would the seller possibly do with the money if not pay taxes?” The Examiner acknowledges the Appellant’s remarks and discrepancies regarding the limitation d) enabling the walk-in store to retain a portion of the payments for taxes and the Examiner’s claim interpretation. However, as stated before, the Examiner, under BRI, must examine and interpret the claims by not bringing in other language from the specification (see MPEP 2111.01(II)). When considering the claim limitation, the claim does not recite any such language regarding “having the store pay the taxes so that the seller doesn’t have to.” Interpreting the claim limitation in this manner would be incorrect and therefore the Examiner maintains that the claim limitation has been interpreted appropriately.  






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/ASHLEY D PRESTON/Examiner, Art Unit 3625                                                                                                                                                                                                        


Conferees:
/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.